Name: 87/42/EEC: Commission Decision of 18 December 1986 concerning applications for STM licences in the beef and veal sector submitted during the first ten days of December 1986
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy
 Date Published: 1987-01-20

 Avis juridique important|31987D004287/42/EEC: Commission Decision of 18 December 1986 concerning applications for STM licences in the beef and veal sector submitted during the first ten days of December 1986 Official Journal L 017 , 20/01/1987 P. 0037 - 0037*****COMMISSION DECISION of 18 December 1986 concerning applications for STM licences in the beef and veal sector submitted during the first ten days of December 1986 (87/42/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary trade mechanism (1), as amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 thereof; Having regard to Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (3), as amended by Regulation (EEC) No 1162/86 (4), and in particular Article 6 thereof, Whereas Regulation (EEC) No 569/86 provides for the use of STM licences in order to ensure that the tonnages traded of certain products do not exceed those laid down in the Act of Accession and in Article 5 of Commission Regulation (EEC) No 610/86 of 28 February 1986 laying down special detailed rules for the application of the supplementary trade mechanism to beef and veal (5); whereas, therefore, the Commission has to decide, in accordance with Article 6 of Regulation (EEC) No 574/86, whether STM licences can be issued for all, some, or none of the tonnages applied for; Whereas, in the light of the quantities available and the applications for licences submitted during the first ten days of December 1986, licences may, for certain products, be issued for the tonnages applied for and up to a percentage of the tonnages applied for in the case of other products, HAS ADOPTED THIS DECISION: Article 1 STM licences, for which applications have been submitted during the first ten days of December 1986 and notified to the Commission, (a) shall be issued for the tonnages applied for in the case of the following products: - meat of animals of the bovine species, frozen, and offals of animals of the bovine species; (b) shall, in the case of the following products, not be issued: - live animals of the bovine species, other than pure-bred breeding animals and animals for bull fights, - fresh or chilled meat of animals of the bovine species. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 55, 1. 3. 1986, p. 106. (2) OJ No L 201, 24. 7. 1986, p. 3. (3) OJ No L 57, 1. 3. 1986, p. 1. (4) OJ No L 106, 23. 4. 1986, p. 6. (5) OJ No L 58, 1. 3. 1986, p. 35.